 

EXHIBIT 10.1

EIGHTH AMENDMENT
TO FINANCING AGREEMENT

EIGHTH AMENDMENT, dated as of March 26, 2020 (this "Amendment"), to the
Financing Agreement, dated as of August 14, 2015, as amended, restated,
supplemented or otherwise modified from time to time (as so amended, the
"Financing Agreement"), by and among ALJ Regional Holdings, Inc., a Delaware
corporation (the "Parent"), Faneuil, Inc., a Delaware corporation ("Faneuil"),
Floors-N-More, LLC, a Nevada limited liability company ("FNM"), Phoenix Color
Corp., a Delaware corporation ("PCC", and together with the Parent, Faneuil, FNM
and each other Person that executes a joinder agreement and becomes a "Borrower"
thereunder, each a "Borrower" and collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as hereinafter defined), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("CBF"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and PNC Bank, National Association ("PNC"), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").

WHEREAS, the Borrowers, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.   Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2.   Amendments.

(a)   Recitals. The first sentence of the Recitals of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:

"The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a term loan in the aggregate original principal amount of
$127,500,000 and (b) a revolving credit facility in an aggregate principal
amount not to exceed $32,500,000 at any time outstanding, which will include a
subfacility for the issuance of letters of credit in an aggregate amount not to
exceed $15,000,000."

(b)   New Definitions.  Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:

 

 

--------------------------------------------------------------------------------

 

""Eighth Amendment" means the Eighth Amendment to Financing Agreement, dated as
of March 26, 2020, among the Borrowers, the Guarantors and the Agents."

""Eighth Amendment Effective Date" has the meaning specified therefor in Section
4 of the Eighth Amendment."

""Factor" means Prestige Capital Finance, LLC."

""Factored Receivables" means certain transportation related Accounts Receivable
of Faneuil that are not Eligible Accounts Receivable which are sold, transferred
or otherwise conveyed by Faneuil to the Factor from time to time pursuant to the
Factoring Agreement."

""Factored Receivables Reserve" means, as of any date of determination, an
amount equal to 25% of the proceeds received by Borrowers from the sale of
Factored Receivables."

""Factoring Agreement" means a purchase and sale agreement to be entered into
between the Factor, Faneuil and certain other Loan Parties, which agreement (a)
provides for the sale of the Factored Receivables to the Factor and (b) is in
form and substance satisfactory to the Agents in their sole discretion."

""Factoring Receivables Assignment" means an assignment of factoring proceeds
agreement (as amended, supplemented or otherwise modified from time to time), in
form and substance satisfactory to the Agents in their sole discretion, between
the Collateral Agent, the Factor and Faneuil, which agreement shall (a) provide
an assignment, transfer and grant by Faneuil to the Collateral Agent of a
security interest in all of Faneuil's rights and to proceeds or monies due to it
under the Factoring Agreement and (b) contain such other terms and conditions as
may be required by the Agents in their sole discretion."

""Factoring Subordination Agreement" means a subordination agreement (as
amended, supplemented or otherwise modified from time to time) between the
Collateral Agent and the Factor, and acknowledged by the Loan Parties, which
agreement (a) subordinates any Lien of the Factor in assets of Faneuil (other
than the Factored Receivables), (b) subordinates in right of payment all
Indebtedness of any Loan Party (other than Faneuil) to the Factor to the
Obligations and (c) contains such other terms and conditions as may be required
by, and is otherwise in form and substance satisfactory to, the Agents in their
sole discretion."

""Monthly Fee" has the meaning specified therefor in Section 2.06(g).

(c)   Existing Definitions.  

(i)Section 1.01 of the Financing Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:

""Individual Advance Amount" means with respect to (a) Faneuil, $32,500,000, (b)
FNM, $32,500,000, (c) PCC, $32,500,000, and (d) the Parent, $0."

""Reserves" means, as of any date of determination, such amounts (including,
without limitation, the amount of any Bank Product Reserve, any Dilution Reserve
and any

2

--------------------------------------------------------------------------------

 

Factored Receivables Reserve) as the Administrative Agent may from time to time
establish in its Permitted Discretion (a) to reflect events, conditions,
contingencies or risks which adversely affect (i) any Collateral in the
Borrowing Base or either Agent's access thereto, or (ii) the priority,
perfection or enforceability of any of the security interest of the Agents or
any Lender in the Collateral in the Borrowing Base, or (b) in respect of any
state of facts which the Administrative Agent reasonably determines to
constitute a Default or an Event of Default. The amount of any Reserve
established by the Administrative Agent shall have a reasonable relationship to
the event, condition or other matter which is the basis for such Reserve as
determined by the Administrative Agent in its Permitted Discretion and shall not
be duplicative of the amount of any other Reserve, or any reduction in the
advance rate, with respect to the same events, conditions or circumstances. The
Administrative Agent shall provide notice to the Administrative Borrower and the
Collateral Agent of any new categories of Reserves that may be established after
the date hereof and will be available to consult with the Administrative
Borrower in connection with the basis for such new categories of Reserves.
Notwithstanding any of the foregoing, the Administrative Agent shall not
establish any Reserves with respect to core offset liability or core
reconciliation variance."

 

""Term B PIK Margin" means, as of any date of determination, the Applicable
Margin plus 4.00% per annum."

""Total Revolving Credit Commitment" means the sum of the amounts of the
Lenders' Revolving Credit Commitments, which amount is $32,500,000 as of the
Eighth Amendment Effective Date."

(ii)Section 1.01 of the Financing Agreement is hereby amended by amending the
following definitions as follows:

(A)The definition of "Permitted Disposition" is hereby amended by (x) deleting
"and" at the end of clause (i), (y) inserting "and" after the ";" in clause (j),
and (z) inserting a new clause (k) as follows:

"(k)the sale of Factored Receivables by Faneuil to the Factor pursuant to the
Factoring Agreement so long as (i) the Factoring Receivables Assignment and the
Factoring Subordination Agreement are in full force and effect at the time such
sale is consummated and (ii) the face amount of Factored Receivables purchased
by the Factor shall not exceed $10,000,000 in the aggregate."

(B)The definition of "Permitted Liens" is hereby amended by (x) deleting "and"
and the end of clause (p), (x) retitling clause (q) as clause (r), and (z)
inserting a new clause (q) as follows:

"(q)Liens on (i) any of the Factored Receivables that are sold in a Permitted
Disposition to the Factor and (ii) any other assets of Faneuil that are pledged
by Faneuil to the Factor subject to the terms of the Factoring Subordination
Agreement;".

(d)   Deleted Definitions.  Section 1.01 of the Financing Agreement is hereby
amended by deleting the following definitions in their entirety:  "Regular
Period", "Seasonal Increase Period" and "Seasonal Increase Stepdown Period".

3

--------------------------------------------------------------------------------

 

(e)   Section 2.03 (Repayment of Loans; Evidence of Debt).  Section 2.03(b) of
the Financing Agreement is hereby amended and restated in its entirety to read
as follows:

"(b)The outstanding principal amount of (i) the Original Term Loan, the Term A
Loan, the Term A-1 Loan and the Term A-2 Loan shall be repaid in consecutive
quarterly installments as follows: (A) March 31, 2020, $0, (B) June 30, 2020,
$2,050,000, (C) September 30, 2020, $3,075,000, (D) December 31, 2020,
$3,075,000, and (E) beginning on March 31, 2021 and on the last day of each
fiscal quarter thereafter, $2,050,000; provided, however, that the last such
installment shall be in the amount necessary to repay in full the unpaid
principal amount of the Term Loan, and (ii) the Term B Loan shall due and
payable on the Final Maturity Date.  The outstanding principal amount of the any
Incremental Term Loan shall be repayable in accordance with the applicable
Incremental Facility Amendment.  Notwithstanding the foregoing, the outstanding
unpaid principal amount of the Term Loan (including the Incremental Term Loans,
if any), and all accrued and unpaid interest thereon, shall be due and payable
on the earliest of (i) the termination of the Total Revolving Credit Commitment,
(ii) the Final Maturity Date and (iii) the date on which the Term Loan is
declared due and payable pursuant to the terms of this Agreement."

(f)   Section 2.04 (Interest).  Sections 2.04(a) and 2.04(b) of the Financing
Agreement are hereby amended and restated in its entirety to read as follows:

"(a)Revolving Loans.  Subject to the terms of this Agreement, at the option of
the Administrative Borrower, each Revolving Loan shall be either a Reference
Rate Loan or a LIBOR Rate Loan.  Each Revolving Loan that is a Reference Rate
Loan shall bear interest on the principal amount thereof from time to time
outstanding (including any portion of the Monthly Fee allocated to each such
Revolving Loan and capitalized by adding such fee to the principal amount
thereof), from the date of such Loan until repaid, at a rate per annum equal to
the Reference Rate plus the Applicable Margin.  Each Revolving Loan that is a
LIBOR Rate Loan shall bear interest on the principal amount thereof from time to
time outstanding, from the date of such Loan until repaid, at a rate per annum
equal to the LIBOR Rate for the Interest Period in effect for such Loan plus the
Applicable Margin.

(b)Term Loan.  Subject to the terms of this Agreement, at the option of the
Administrative Borrower, the Term Loan or any portion thereof shall be either a
Reference Rate Loan or a LIBOR Rate Loan as follows:  

(i)Each portion of the Original Term Loan, the Term A Loan, the Term A-1 Loan
and the Term A-2 Loan that is a Reference Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding (including any portion of
the Monthly Fee allocated to each such Term Loan and capitalized by adding such
fee to the principal amount thereof) from the date of such Term Loan until
repaid, at a rate per annum equal to the Reference Rate plus the Applicable
Margin, and each portion of such Term Loan that is a LIBOR Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding
(including any portion of the Monthly Fee allocated to each such Term Loan and
capitalized by adding such fee to the principal amount thereof), from the date
of such Term Loan until repaid, at a rate per annum equal to the LIBOR Rate for
the Interest Period in effect for such Term Loan (or such portion thereof) plus
the Applicable Margin.  

4

--------------------------------------------------------------------------------

 

(ii)Each portion of the Term B Loan:

(A)that is a Reference Rate Loan shall bear interest payable in kind on the
principal amount thereof from time to time outstanding (including any portion
thereof which constitutes the Term B Loan PIK Amount) by capitalizing such
interest and adding such capitalized interest to the then outstanding principal
amount of the Term B Loan (such capitalized interest together with any portion
of the Monthly Fee allocated to the Term B Loan and capitalized by adding such
fee to the principal amount thereof, the "Term B Loan PIK Amount"), from the
Eighth Amendment Effective Date until repaid, at a rate per annum equal to the
Reference Rate plus Term B PIK Margin, and

(B)that is a LIBOR Rate Loan shall bear interest payable in kind on the
principal amount therefrom from time to time outstanding (including any portion
thereof which constitutes the Term B Loan PIK Amount) by capitalizing such
interest and adding such capitalized interest to the then outstanding principal
amount of the Term B Loan, from the Eighth Amendment Effective Date until
repaid, at a rate per annum equal to the LIBOR Rate for the Interest Period then
in effect plus the Term B PIK Margin.

Any interest to be so capitalized pursuant to this clause (b)(ii) shall be
capitalized on the last day of each March, June, September and December
(commencing on March 31, 2020) and added to the then outstanding principal
amount of the Term Loan in accordance with clauses (A) and (B) above.

(iii)Notwithstanding anything to the contrary in this clause (b), the interest
rates for any Incremental Term Loans shall be determined mutually by the
Borrowers and the Lenders providing such Incremental Term Loans, as set forth in
the applicable Incremental Facility Amendment for such Incremental Term Loans."

(g)   Section 2.05(c) (Mandatory Prepayments).  Section 2.05(c)(ii) of the
Financing Agreement is hereby amended by amending and restating the first
parenthetical therein as follows:

"(excluding (A) Dispositions which qualify as Permitted Dispositions under
clauses (a), (b), (c), (d), (e), (f), (g) or (k) of the definition of Permitted
Disposition or (B) the Disposition prior to the one year anniversary of the
Effective Date of the Facility located in Carmel, New York)".

(h)   Section 2.06 (Fees).  Section 2.06 of the Financing Agreement is hereby
amended by adding a new clause (g) to read as follows:

"(g)Monthly Fee.  The Borrowers shall pay to Administrative Agent, for the
account of the Lenders (other than the Term B Lenders) in accordance with their
Pro Rata Shares (which Pro Rata Shares shall be calculated without giving effect
to the Term B Loan), a monthly fee (the "Monthly Fee") equal to $100,000, which
fee shall be payable in kind by capitalizing such fee and adding such fee to the
then outstanding principal amount of the Loans (other than the Term B Loans) on
the first Business Day of each calendar month commencing on April 1, 2020. Such
fee shall be deemed earned in full on the date when same is due and payable
hereunder."

5

--------------------------------------------------------------------------------

 

(a)   Section 7.01(a) (Reporting Requirements).  Section 7.01(a)(vi) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

"(vi)as soon as available and in any event within 22 days after the end of each
month commencing with the first month ending after the Effective Date, a
Borrowing Base Certificate, current as of the close of business on the last
calendar day of the immediately preceding calendar month, supported by schedules
showing the derivation thereof and containing such detail and other information
as any Agent may request from time to time, provided that (A) the Borrowing Base
set forth in the Borrowing Base Certificate shall be effective from and
including the date such Borrowing Base Certificate is duly received by the
Agents but not including the date on which a subsequent Borrowing Base
Certificate is received by the Agents, unless any Agent disputes the eligibility
of any property included in the calculation of the Borrowing Base or the
valuation thereof by notice of such dispute to the Administrative Borrower and
(B) in the event of any dispute about the eligibility of any property included
in the calculation of the Borrowing Base or the valuation thereof, such Agent's
good faith judgment shall control; provided however that Borrowers shall provide
(i) immediate notice to Agents of a sale of Factored Receivables and (ii) an
updated Borrowing Base Certificate to Agents solely to reflect the impact of
Factored Receivables on the most recently provided Borrowing Base Certificate as
soon as available and in any event within two Business Days after each sale made
of Factored Receivables;".

(b)   Section 7.01(a) (Reporting Requirements).  Section 7.01(a)(xiii) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

"(xiii)as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, (A) copies of any material notices that any Loan
Party executes or receives in connection with the sale or other Disposition of
the Equity Interests of, or all or substantially all of the assets of, any Loan
Party and (B) copies of any amendments, supplements or modifications to the
Factoring Agreement;".

(c)   Section 8.01 (Cash Management Arrangements).  Section 8.01 of the
Financing Agreement is hereby amended by adding a new clause (h) to read as
follows:

"(h)The Factoring Receivables Assignment shall direct the Factor to wire into
the Administrative Agent's Account on each Business Day all amounts payable by
the Factor to any Loan Party under the Factoring Agreement upon the terms and
subject to the conditions set forth in the Factoring Receivables Assignment."

(d)   Schedules to Financing Agreement. Schedule 1.01(A) to the Financing
Agreement is hereby amended and restated and replaced in its entirety with the
Schedule attached as Annex I hereto.

3.   Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

(a)   Organization, Good Standing, Etc.  Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization or formation, (ii) has all requisite power and authority to conduct
its business as now conducted and as presently

6

--------------------------------------------------------------------------------

 

contemplated and, in the case of the Borrowers, to make the borrowings
hereunder, and to execute and deliver this Amendment, and to consummate the
transactions contemplated hereby and by the Financing Agreement, as amended
hereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary,
except (solely for the purposes of this subclause (iii)) where the failure to be
so qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect.

(b)   Authorization, Etc.  The execution and delivery by each Loan Party of this
Amendment, and the performance by each Loan Party of this Amendment and the
Financing Agreement, as amended hereby (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene (A) any of such Loan
Party's Governing Documents, (B) any applicable material Requirement of Law or
(C) any material Contractual Obligation binding on or otherwise affecting such
Loan Party or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable such
Loan Party operations or any of its properties, except, in the case of clause
(iv), to the extent where such contravention, default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect.

(c)   Governmental Approvals.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution and delivery of this Amendment by any Loan
Party, and the performance by any Loan Party of this Amendment and the Financing
Agreement, as amended hereby.

(d)   Enforceability of Amendment.  This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party is (or, if applicable,
when delivered pursuant hereto, and as amended hereby, will be) a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

4.   Conditions to Effectiveness.  This Amendment shall become effective only
upon satisfaction in full (or waiver by the Agents), in a manner satisfactory to
the Agents, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied being herein called the "Eighth
Amendment Effective Date"):

(a)   The Agents shall have received the following documents:

(i)this Amendment, duly executed by the Loan Parties, each Agent and each
Lender; and

(ii)Amendment No. 1 to Junior Participation Agreement, dated as of the date
hereof, duly executed by the Junior Participant (as defined therein), the
Collateral Agent and the Lenders.

7

--------------------------------------------------------------------------------

 

(b)   The representations and warranties contained in this Amendment, in the
Financing Agreement and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant hereto or thereto on or
prior to the date hereof are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to materiality or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Eighth Amendment Effective Date as though made
on and as of the Eighth Amendment Effective Date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct in all
material respect on and as of such earlier date (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to materiality or "Material Adverse Effect"
in the text thereof, which representations and warranties shall be true and
correct in all respects subject to such qualification)).

(c)   No Default or Event of Default shall have occurred and be continuing on
the Eighth Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

(d)   The Collateral Agent shall have determined, in its reasonable discretion,
that no event or development shall have occurred since September 30, 2019 which
could reasonably be expected to have a Material Adverse Effect.

(e)   The Borrowers shall have paid on or before the Eighth Amendment Effective
Date all fees, costs, expenses and taxes then payable pursuant to Section 2.06
of the Financing Agreement and Section 12.04 of the Financing Agreement.

5.   Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Eighth Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Secured Parties, or to
grant to the Collateral Agent for the benefit of the Secured Parties a security
interest in or Lien on, any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Financing Agreement
(as amended hereby) and the other Loan Documents, such pledge, assignment and/or
grant of the security interest or Lien is hereby ratified and confirmed in all
respects.  This Agreement does not and shall not affect any of the obligations
of the Loan Parties, other than as expressly provided herein, including, without
limitation, the Loan Parties' obligations to repay the Loans in accordance with
the terms of Financing Agreement, or the obligations of the Loan Parties under
any Loan Document to which they are a party, all of which obligations shall
remain in full force and effect.  Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Agents, any Issuing Lender or any
Lender under the

8

--------------------------------------------------------------------------------

 

Financing Agreement or any other Loan Document, nor constitute a waiver of any
provision of the Financing Agreement or any other Loan Document.  The amendment
of the Financing Agreement pursuant to this Amendment and all other Loan
Documents amended and/or executed and delivered in connection with this
Amendment do not constitute a novation of the Financing Agreement and the other
Loan Documents as in effect prior to the Eighth Amendment Effective Date.

6.   Release.  Each Loan Party hereby acknowledges and agrees that:  (a) neither
it nor any of its Affiliates has any claim or cause of action against any Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) each Agent and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to such Loan Party and its Affiliates under the Financing Agreement
and the other Loan Documents. Notwithstanding the foregoing and the Lenders wish
(and each Loan Party agrees) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of the Agents' and the Lenders' rights, interests, security
and/or remedies under the Financing Agreement and the other Loan
Documents.  Accordingly, for and in consideration of the agreements contained in
this Amendment and other good and valuable consideration, each Loan Party (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the "Releasors") does hereby fully,
finally, unconditionally and irrevocably release and forever discharge each
Agent, each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the "Released
Parties") from any and all debts, claims, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the Eighth Amendment Effective Date arising out of,
connected with or related in any way to this Amendment, the Financing Agreement
or any other Loan Document, or any act, event or transaction related or
attendant thereto, or the agreements of any Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
each Loan Party, or the making of any Loans or other advances, or the management
of such Loans or advances or the Collateral on or prior to the Eighth Amendment
Effective Date.

7.   Miscellaneous.

(a)   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.  

(b)   Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c)   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York

9

--------------------------------------------------------------------------------

 

APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

(d)   Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.  Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

(e)   Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f)   The Borrowers will pay on demand all reasonable and documented
out-of-pocket fees, costs and expenses of the Agents and the Lenders in
connection with the preparation, execution and delivery of this Amendment or
otherwise payable under the Financing Agreement, including, without limitation,
reasonable fees, disbursements and other charges of counsel to the Agents and
the Lenders.

[remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

 

ALJ REGIONAL HOLDINGS, INC.

 

 

 

By:

/s/ Jess Ravich

 

 

Name: Jess Ravich

 

 

Title: Chief Executive Officer

 

 

 

 

FANEUIL, INC.

 

 

By:/s/ Anna Van BurenName: Anna Van BurenTitle: President and CEO

 

 

FLOORS-N-MORE, LLC

 

 

By:/s/ Steve ChesinName: Steve ChesinTitle: Chief Executive Officer

 

 

PHOENIX COLOR CORP.

 

 

By:/s/ Marc ReischName: Marc ReischTitle: Chairman

 

 

 

 

 






11

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

FANEUIL TOLL OPERATIONS LLC

 

 

 

 

By:

/s/ Anna Van Buren

 

 

Name: Anna Van Buren

 

 

Title: President and CEO

 

 

 

 

 

PHOENIX (MD.) REALTY, LLC

 

 

 

 

By:

/s/ Marc Reisch

 

 

Name: Marc Reisch

 

 

Title: Chairman

 

 

 

 

 

 

REALTIME DIGITAL INNOVATIONS, INC.

 

 

 

 

By:

/s/ Anna Van Buren

 

 

Name: Anna Van Buren

 

 

Title: President and CEO

 

 

 

 






12

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT:

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Chief Executive Officer

 

 

 

 




13

--------------------------------------------------------------------------------

 

 

TERM LOAN LENDERS:

 

CERBERUS ASRS FUNDING LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS AUS LEVERED HOLDINGS LP

By: CAL I GP Holdings LLC

Its: General Partner

      

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS AUS LEVERED II LP

By: CAL II GP, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS CAVALIERS LEVERED II LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS FSBA LEVERED LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS ICQ OFFSHORE LEVERED LP

By: Cerberus ICQ Offshore GP LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf_________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

 

14

--------------------------------------------------------------------------------

 

 

 

 

CERBERUS LOAN FUNDING XVII LTD.

By:  Cerberus ASRS Holdings LLC, its attorney-in-fact

 

_/s/ Daniel E. Wolf________________

Duly Authorized Signatory

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS LOAN FUNDING XVIII L.P.

By: Cerberus LFGP XVIII, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XX L.P.

By: Cerberus LFGP XX, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXI L.P.

By: Cerberus LFGP XXI, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXII L.P.

By: Cerberus LFGP XXII, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

 

 

 

15

--------------------------------------------------------------------------------

 

 

 

CERBERUS LOAN FUNDING XXIV L.P.

By: Cerberus LFGP XXIV, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXV LP

By: Cerberus LFGP XXV, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXVI L.P.

By: Cerberus LFGP XXVI, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS LOAN FUNDING XXVII L.P.

By: Cerberus LFGP XXVII, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS ND LEVERED LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS N-1 FUNDING LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

16

--------------------------------------------------------------------------------

 

 

 

CERBERUS OFFSHORE LEVERED III LP

By: COL III GP Inc.

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS OFFSHORE LEVERED LOAN

OPPORTUNITIES MASTER FUND III, L.P.

By: Cerberus Offshore Levered Opportunities III GP, LLC

Its: General Partner

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

CERBERUS ONSHORE LEVERED III LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS REDWOOD LEVERED B LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

CERBERUS STEPSTONE LEVERED LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------

 

 

 

CERBERUS SWC LEVERED II LLC

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Vice President

 

 

SAFETY NATIONAL CASUALTY CORPORATION

By:  CBF-D Manager, LLC

Its:  Investment Manager

 

By: _/s/ Daniel E. Wolf________________

Name: Daniel E. Wolf

Title:Senior Managing Director

 

 

 






18

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND REVOLVING LOAN LENDER:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Jacqueline Mackenzie

 

 

Name: Jacqueline Mackenzie

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

19